FILED
                             NOT FOR PUBLICATION                            SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO ALVARO-IRAETA,                         No. 12-71287

               Petitioner,                       Agency No. A071-644-613

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      The 90-day stay of proceedings in this case expired on July 7, 2015. Thus,

respondent’s motion to lift the stay is denied as moot.

      Francisco Alvaro-Iraeta, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including adverse credibility findings.

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies between Alvaro-Iraeta’s asylum application and his

testimony regarding events in El Salvador and his reason for fleeing. See

Ceballos-Castillo v. INS, 904 F.2d 519, 520 (9th Cir. 1990); Zamanov v. Holder,

649 F.3d 969, 973 (9th Cir. 2011). We reject Alvaro-Iraeta’s contention that the IJ

failed to properly consider his explanations for the inconsistencies. See Zamanov,

649 F.3d at 974. In the absence of credible testimony, Alvaro-Iraeta’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Alvaro-Iraeta does not raise any arguments challenging the agency’s denial

of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)

(issues not supported by argument are deemed abandoned).

      PETITION FOR REVIEW DENIED.


                                          2                                   12-71287